Citation Nr: 0812016	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In February 2008, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ).  During 
the hearing, he submitted additional evidence (consisting of 
email correspondence to him identifying databases for 
military unit records), along with a waiver of his right to 
initial RO consideration of the evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).  

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing that disorder   in accordance with 38 C.F.R. § 
4.125(a); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R.     § 3.304(f).       

The veteran has set forth in support of the present claim two 
alleged stressors.  First, he describes an extensive series 
of events as a participant in a classified weapons testing 
program. He specifically states that while part of the 9th 
Psychological Warfare Company, 8th Special Forces Group, at 
Fort Gulick, Canal Zone, Panama, he was assigned to special 
duty with an Army Air Defense Command (ARADCOM) group in 
support of tactical weapons testing in a jungle environment.  
He describes participation in exercises involving use of 
miniaturized explosives as protective mechanisms surrounding 
airfields, and that he had more significant involvement 
utilizing this technology as a participant in a November 1966 
special forces mission to the Republic of Vietnam at a 
location near the Ho Chi Minh trail.  The second claimed 
stressor consists of having had a "life-threatening" bout 
of meningitis during basic training.  He also claims that 
while recovering from a meningitis induced coma he was 
sexually assaulted by a male orderly.   

Whereas the above incidents did not involve participation in 
combat during service, they must be verified through 
objective sources.  In regard to the claimed stressor 
regarding a weapons testing program, the veteran's personnel 
file indicates he was part of the 9th Psychological Warfare 
Company, 8th Special Forces Group in Panama for several 
months.  The veteran's personnel records, however, make no 
reference to the duties he described, or any temporary duty 
assignment to Vietnam.  His DD-214 lists his military 
occupational duties as personnel specialist, and that he had 
basic airborne training and a jungle operations course.  
There is a record of approximately 1 year and 6 months of 
foreign service, in the U. S. Army Southern Command.  

The RO's request for verification of this stressor to the U. 
S. Armed Services Center for Unit Records Research (USASCURR) 
(since renamed the U. S. Army and Joint Services Records 
Research Center (JSRRC)), was returned without action in May 
2005, because the veteran's documented unit of assignment 
during November 1966 was neither located in Vietnam, nor had 
he provided sufficient detail such as a more specific 
location, and the unit involved in the temporary assignment 
to permit a meaningful attempt at corroborating the stressor.

Pertinent service treatment records meanwhile, include the 
veteran's January 1968 separation examination report which 
notes a history of meningitis in April 1965 at Fort Polk, 
Louisiana, with no sequelae.  Significantly, despite the 
veteran's claim that he was hospitalized due to a meningitis 
induced coma, records of actual inpatient treatment are not 
on file.  Further, the reference to the appellant 
recuperating at home (see May 2003 letter from a family 
member) appears incongruous in light of the contagious nature 
of meningitis.  The appellant has otherwise indicated that an 
outbreak of meningitis occurred at Fort Polk about
when he contracted the illness, and that public records of 
this might be available.  There is no confirmation at least 
up to this point of the additional stressful circumstances 
identified in connection with his recovery, to include any 
corroborating evidence showing that the veteran's bout of 
meningitis was life threatening, or that he was sexually 
assaulted while hospitalized.

The veteran underwent VA examination in May 2003, resulting 
in diagnoses of PTSD and depression.  The examiner opined 
that depression appeared to likely be related to premilitary, 
military and post-military factors.  The examiner was of the 
opinion that the veteran did have PTSD from both the reported 
traumatic experience in Southeast Asia, and having had 
meningitis in basic training.  He observed that 
unfortunately, neither stressor had been factually confirmed.    

The preceding record is incomplete as to whether the veteran 
has PTSD due to a verified stressor, absent confirmation of 
either distinct incident upon which the VA examiner 
predicated a diagnosis.  

Since the prior inquiry to confirm a temporary duty 
assignment in Vietnam, the veteran has identified the unit to 
which he recalled providing assistance during this 
assignment.  Provided he is able to offer additional details, 
to particularly include a more precise location, another 
stressor inquiry should be completed to the JSRRC.  He should 
likewise be permitted an opportunity to submit statements 
from other individuals to support his account of events in 
service.

Concerning the claimed episode of meningitis, further 
measures at independent corroboration are warranted.  There 
is initially some discrepancy presented in relevant lay 
evidence, given that the May 2003 lay statement that the 
veteran recuperated at a private home rather than a hospital.  
This appears out of character with the generally accepted 
contagious nature of meningitis.  A more objective record of 
contemporaneous medical treatment is essential.  Thus, the RO 
should contact the National Personnel Records Center (NPRC) 
to obtain pertinent inpatient treatment records from Fort 
Polk, Louisiana base hospital between March and May 1965.  6
A further request should be made for documentation of any 
generalized outbreak of meningitis at Fort Polk around the 
period the veteran states he fell ill.  The veteran himself 
may also provide lay statements to this effect.

Finally, the veteran should undergo a new VA examination in 
connection with this claim, comprised of both psychiatric and 
psychological evaluations to determine if he does currently 
have PTSD that is attributable to a verified in-service 
stressor.  The examining physician should address whether 
there is a reasonable likelihood the veteran's in-service 
history is consistent with an episode of meningitis therein.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
invite him to submit any evidence which 
would assist in verifying his reported in-
service stressors.  In particular, with 
regard to the claimed November 1966 duty 
assignment in Vietnam involving 
implementation of a newly developed 
weapons system, the veteran should 
identify the location where all relevant 
events occurred; his exact unit assignment 
at the time; and the names of all 
individuals involved to include any who 
were injured or killed during the incident 
that has been described.  The veteran is 
to be invited to submit lay statements 
from third-parties that would assist in 
corroborating this temporary assignment, 
or exposure to meningitis while stationed 
at Fort Polk, Louisiana.   

2.	Provided sufficient additional details 
are obtained as to the claimed a temporary 
duty assignment in Vietnam, the RO should 
conduct a supplemental stressor 
verification inquiry with the JSRRC.  The 
account of this stressor forwarded to the 
JSRRC should indicate that the veteran 
claims initial involvement in an ARADCOM 
weapons testing program in Panama, and 
that during his November 1966 temporary 
assignment he provided direct assistance 
to the 5th Special Operations Group, 
Special Forces Group (based on information 
he has recently imparted).

3.	 The RO shall contact the NPRC and 
request records of any inpatient or 
outpatient treatment for meningitis at the 
Fort Polk Army Hospital between March and 
May 1965,  as well as reports of a 
generalized outbreak of meningitis at Fort 
Polk during this time period.  The records 
of the hospital are to be specifically 
searched.  Then associate all records 
obtained with the claims file.  If no 
records are available the veteran must be 
informed in writing, and a determination 
must be made as to whether additional 
development would be futile.

4.	Thereafter, the veteran should be 
scheduled to undergo VA evaluations by a 
board-certified psychiatrist, and a 
psychologist, to assess the nature and 
etiology of his claimed PTSD.  The claims 
folder must be made available to each 
examiner for review.  All necessary 
clinical tests must be conducted.  The 
psychological evaluation should include 
the MMPI-II, and any additional evaluative 
tests required to best evaluate the nature 
of any diagnosed mental disorder, and 
assess the appropriateness of any 
diagnosis assigned, to include PTSD.  Both 
the psychiatrist and psychologist must 
determine whether the veteran has PTSD due 
to an independently verified stressor.  
The psychologist and psychiatrist may not 
base any diagnosis of PTSD as related to 
service on an alleged stressor that is not 
independently verified. 
 
Thereafter, the psychiatrist and 
psychologist should each provide separate 
opinions addressing the following:  A) 
Does the veteran have PTSD;  B) If so, is 
it at least as likely as not that the 
disorder is due to an independently 
verified in-service stressor?  

In offering the requested opinion, the 
psychiatrist should current whether it was 
accepted medical practice for a patient 
with meningitis to receive permission to 
return home to the West Coast to recover 
rather than remain in a Louisiana hospital 
or in isolated quarters.  

5.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

6.	The veteran is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.   The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.	Thereafter, the RO should readjudicate 
the claim for entitlement to service 
connection for PTSD.  If the benefit is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

